Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

USA v. Schettler
Precedential or Non-Precedential:

Docket 1-2331




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Schettler" (2002). 2002 Decisions. Paper 58.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/58


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                              No. 01-2331


                      UNITED STATES OF AMERICA

                                  v.

                      ROBERT GERARD SCHETTLER,
                                              Appellant.


         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                   (D.C. Crim. No. 00-31 Erie)
          District Judge: Honorable Sean J. McLaughlin


                    Argued:    January 15, 2002

     BEFORE:   SCIRICA, GREENBERG, and BRIGHT, Circuit Judges

                    (Filed: January 29, 2002)


                 MEMORANDUM OPINION OF THE COURT




Thomas W. Patton, Esq. (ARGUED)
Office of Federal Public Defender
1001 State Street
1111 Renaissance Centre
Erie, PA 16501
      Attorney for Appellant

Thomas M. Gannon, Esq. (ARGUED)
United States Department of Justice
Criminal Division, Appellate Section
Room 6206
10th & Constitution Avenue, N.W.
Patrick Henry Building
Washington, DC 20530

Marshall J. Piccinini, Esq.
Office of United States Attorney
100 State Street
Suite 302
Erie, PA 16507

Bonnie R. Schlueter, Esq.
Office of United States Attorney
633 United States Post Office & Courthouse
Pittsburgh, PA 15219
               Attorney's for Appellee


BRIGHT, Circuit Judge.

       A jury convicted Robert Gerard Schettler of conspiring to distribute
and to
possess with intent to distribute in excess of 500 grams of powder
cocaine, in violation of
21 U.S.C.    846. The district court sentenced Schettler to a custodial
term of eighty-two
months followed by a four-year term of supervised release. On this
appeal, Schettler
claims that his conviction should be reversed because the trial court
failed to suppress
evidence and statements tainted by a warrantless search of Schettler's
home. After a
careful review of this matter, we are convinced that there was no error in
denying
Schettler's motion to suppress.
       Review of a district court's decision to deny a motion to suppress
evidence is
plenary. See United States v. Williams, 3 F.3d 69, 71 (3d Cir. 1993).
Review of a district
court's findings of fact on a motion to suppress, including a subsidiary
finding that a
defendant's consent to search was voluntary, is for clear error. See
United States v. Kim,
27 F.3d 947, 954-55 (3d Cir. 1994).
       At the suppression hearing on January 16, 2001, the district court
correctly
concluded that Schettler was illegally seized when postal inspectors
directed him to open
the front door of his home. The court noted that no reasonable person
would have
believed that he was free to remain in the house. Having found that
Schettler was
illegally seized, the district court was obligated to analyze the
subsequent statements and
evidence under the fruit of the poisonous tree doctrine. See Brown v.
Illinois, 422 U.S.
590, 603-04 (1975) (mandating that a district court deciding whether
evidence obtained
following a Fourth Amendment violation is admissible must consider "[t]he
temporal
proximity of the arrest and the confession, the presence of intervening
circumstances, . . .
and, particularly, the purpose and flagrancy of the official misconduct.")
(citations
omitted).
       The district court denied Schettler's motion to suppress. The court
concluded
that Schettler voluntarily invited the postal officers into his kitchen
and the officers
minimized the coerciveness of the setting by holstering their weapons and
limiting the
number of the officers present in the kitchen. The court also explained
that Schettler had
been given his Miranda rights and signed various consent forms. The court
considered
Schettler's age and educational background and found that he was an
educated, middle-
aged man. In the final analysis, the court declared "that any technical
seizure which may
have occurred on the porch is of no moment insofar as the suppression
issues involved in
this motion are concerned."
       Schettler contends that the district court failed to follow the law
of Brown by not
discussing the temporal proximity of the search or the statements to the
illegal seizure,
not mentioning the intervening circumstances, and not considering the
purpose or
flagrancy of the illegal seizure.
       We conclude that the district court did follow the basic parameters
of Brown v.
Illinois. Schettler executed the consent forms while sitting at his
kitchen table in a
relatively calm, relaxed atmosphere. The postal inspectors had put their
weapons away
and the number of officers in the kitchen was limited. Schettler was
allowed to go to the
bathroom, he was over fifty years old, he had some college education, and
he was
employed. The encounter was not unduly prolonged and the officers engaged
in no
physical or psychological pressure or coercion.
       We reject Schettler's contention that the district court rested its
ruling entirely on
the fact that Schettler was given his Miranda warnings and was informed
that he did not
have to consent to a search. It is true that Brown unequivocally states
that giving
Miranda warnings does not, by itself, purge the taint of the illegal
seizure. Id. at 602
(explaining that if Miranda warnings, by themselves, were held to
attenuate the taint of an
unconstitutional arrest, the effect of the exclusionary rule would be
substantially diluted).
In this case, however, the court also considered Schettler's age,
educational background,
the lack of coercion on the part of the officers, and the postal
inspector's explanation of
the consent forms. Further, consideration of the Brown factors was
unnecessary to
determine that the taint of the illegal seizure had been purged.
      For the foregoing reasons, the judgment of conviction and sentence
entered
against Schettler will be affirmed.

TO THE CLERK:
      Please file the foregoing memorandum opinion.

                                     /s/Myron H. Bright
                               Circuit Judge